Citation Nr: 0303110	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  00-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a kidney disorder and 
neurogenic bladder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from September 1963 to 
September 1967.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 RO 
rating decision which, in pertinent part, denied service 
connection for a kidney disorder and neurogenic bladder, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).  In April 2001, the Board remanded 
this appeal to the RO for further development.  


FINDINGS OF FACT

Kidney and urinary problems during service were acute and 
transitory and resolved without residual disability.  The 
veteran does not currently have a kidney disorder.  Any 
current bladder disorder began many years after service and 
was not caused by any incident of service, and was not caused 
or worsened by service-connected PTSD.  


CONCLUSION OF LAW

A kidney disorder and neurogenic bladder were not incurred in 
or aggravated by service, and are not proximately due to or 
the result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); §§ 3.303, 3.307, 
3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
September 1963 to September 1967.  His service medical 
records indicate that he was seen in October 1964 with 
complaints of a urethral discharge for the previous three 
days.  He reported a burning sensation upon urination with no 
present discharge.  Another October 1964 entry noted that the 
veteran indicated that he had dyspnea with urethral itching 
and a clear discharge in the morning.  The impression was 
pleuro-pneumonia-like organism, urethritis.  A September 1965 
hospital narrative summary noted that the veteran reported to 
sick bay complaining of nausea, malaise, and light-
headedness.  He also reported abdominal discomfort.  The 
diagnosis was acute pyelonephritis.  A September 1965 entry 
noted that the veteran was seen for a urine check and 
evaluation.  It was reported that the veteran was doing well.  
The August 1967 separation examination report included a 
notation that the veteran's genitourinary system was normal.  

Private treatment records dated from July 1996 to February 
1999 show that the veteran was treated for several disorders.  
A February 1999 report of psychological examination by C. J. 
Cooke, Ph.D. (psychologist) noted that the veteran gave a 
history which included being treated during service for 
disorders including kidney infections.  The current 
psychiatric diagnosis on Axis I was PTSD.  Different physical 
condition were listed on Axis III including history of kidney 
infections.  

The veteran underwent a VA genitourinary examination in April 
1999.  He reported that he had urinary frequency, urgency, 
and nocturia for the past few years.  The veteran stated that 
he was treated at one time for a urinary tract infection, but 
not in the past several months.  It was noted that the 
veteran did have a history of stress disorder while in the 
service.  The veteran indicated that he voided with a good 
urinary stream and that he had no hesitancy.  He denied any 
hematuria.  The examiner reported that the veteran appeared 
to be in good general health and that his abdomen showed no 
masses or hernia.  The examiner noted that the veteran's 
penis and scrotal contents were normal and that his prostate 
was of a normal size and consistency.  As to an impression, 
the examiner indicated that the veteran probably had a mild 
neurogenic bladder secondary to his primary stress disorder 
syndrome.  It was noted that a urinalysis and serum 
creatinine were ordered and were negative.  

The veteran also underwent a VA psychiatric examination in 
March 1999.  The diagnoses included PTSD with depressive 
features and panic attacks.  

In May 1999, the RO granted service connection for PTSD.  
Various percentage ratings have been assigned for the 
veteran's service-connected PTSD since then, and it is now 
rated 70 percent.  

The veteran underwent a genitourinary examination for the VA 
(performed by QTC Medical Services) in June 2002.  He 
complained of frequent urination ten to fifteen times per day 
over the past few years, with three to four episodes per 
evening.  He said that there was some incontinence of urine 
at times, but that pads were not required.  The veteran also 
stated that he had some difficulty initiating urination and 
that there was no impotence.  It was noted that there had 
been no urinary tract infections since a hospitalization for 
pyelonephritis in 1965 during service.  The veteran said that 
in 1999 he saw a VA physician and was diagnosed with a 
neurogenic bladder.  He stated that he was not taking any 
medication for such disorder.  Current genitourinary physical 
examination was normal.  The examiner commented that he 
reviewed the veteran's medical records and that they showed 
that he was hospitalized in 1965 for pyelonephritis and that 
in 1999 he was seen by a VA physician and was diagnosed with 
mild neurogenic bladder.  The examiner indicated that, as to 
the veteran's claimed kidney disease, there was no diagnosis.  
The examiner stated that the veteran had pyelonephritis in 
1965 and that it resolved with treatment and that there had 
been no subsequent infections per the veteran's report since 
that time.  As to claimed neurogenic bladder, the examiner 
noted that the diagnosis was the same.  The examiner 
commented that the veteran's degree of urinary frequency was 
consistent with such disorder and that further urological 
evaluation with cystoscopy could be done to definitely make 
the diagnosis.  The examiner indicated that given that there 
was no history of infections since 1965, he did not feel that 
the veteran's current urinary symptoms were due to his 
previous pyelonephritis condition.  The examiner remarked 
that the frequent urination occurred during sleep as well as 
at times when there was no stress, and that he felt that such 
made it less likely than not that the veteran's urinary 
condition was related to PTSD.  

A November 2002 note from QTC medical services indicates that 
the veteran canceled an appointment for an examination by a 
urologist, and records indicate such examination was to 
include a cystoscopy to see whether there was a definite 
diagnosis of neurogenic bladder.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Identified relevant medical records 
have been obtained, and a VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be presumed for certain chronic 
diseases, including caliculi of the kidney and nephritis, if 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The veteran's service medical records indicate that he was 
treated for an episode of urethritis in October 1964 and an 
episode of acute pyelonephritis in September 1965.  The 
August 1967 separation examination noted the genitourinary 
system was normal.  There is no medical evidence of kidney or 
bladder problems for many years after service.  The evidence 
as a whole indicates the problems in service were acute and 
transitory and resolved without residual disability.

A February 1999 statement from a psychologist, who was 
evaluating the veteran for PTSD, noted that the veteran gave 
a history of kidney infections.  The Board observes that 
there is no indication of any actual post-service diagnosis 
of a kidney disorder, nor would a psychologist be competent 
to diagnosis such.  As to a bladder disorder, the Board notes 
that an April 1999 VA genitourinary examination indicated an 
impression of a probable mild neurogenic bladder secondary to 
primary stress disorder syndrome.  The Board notes that there 
is no indication that he reviewed the veteran's claims file 
in providing such opinion.  Although an examiner can render a 
current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the claimant.  Swann v. Brown, 5 Vet.App. 229 (1993).  Given 
such circumstances, the Board finds that the examiner's 
opinion has low probative value on the issue of secondary 
service connection.  

On the other hand, the examiner at a June 2002 genitourinary 
examination for the VA reviewed the veteran's medical records 
and discussed the history.  The examiner indicated that as to 
a claimed kidney disorder, that there was no diagnosis.  As 
to a neurogenic bladder, the examiner noted that the 
veteran's frequent urination occurred during sleep as well as 
at times when there was no stress, and that he felt that such 
made it less likely than not that the veteran's urinary 
condition was related to PTSD.  The Board observes that the 
examiner specifically addressed the entire medical history 
and provided a rationale for his opinion.  Moreover, the 
veteran canceled further examination which was to include a 
cystoscopy to see whether he actually had a diagnosis of a 
neurogenic bladder.  The Board finds that the opinion 
provided by the examiner at the June 2002 examination is more 
probative than the opinion provided by the examiner pursuant 
to the April 1999 examination.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).  The medical evidence shows no current kidney 
disorder, or residuals of any prior kidney disorder, and 
therefore there is no such disability to service-connect.  
The Board notes that it is unclear whether the veteran 
actually has a current bladder disorder as the veteran 
canceled further medical study which was to take place after 
the June 2002 examination.  However, even assuming a present 
bladder disorder, the weight of the competent medical 
evidence shows it is not linked to service or to the service-
connected PTSD.  The veteran has alleged that any current 
kidney disorder or bladder disorder had its onset during 
service or is related to his service-connected PTSD.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. (1992).  

The weight of the competent medical evidence demonstrates 
that kidney and urinary problems during service were acute 
and transitory and resolved without residual disability; that 
a current kidney disorder has not been shown; and that any 
current bladder disorder began many years after service and 
was not caused by any incident of service and was not caused 
or permanently worsened by service-connected PTSD.  The Board 
concludes that a kidney disorder and neurogenic bladder were 
was not incurred in or aggravated by service, nor are they 
proximately due to or the result of a service-connected 
disability.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  




ORDER

Service connection for a kidney disorder and neurogenic 
bladder is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

